Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ATTACHMENT TO ADVISORY ACTION
2.   	 Applicant's arguments, amendments and request for entry into AFCP 2.0 filed on 9/8/2021 is acknowledged. It is to be noted that an amendment of independent claim 1 having close ended transitional phrase “consisting of” overcomes the rejection of record. 
It changes the scope of the originally filed claims requiring further review and search for further consideration. Therefore, the amendments have not been entered.
It is also to be noted that applicant's request for entry into AFCP 2.0 filed on 9/8/2021 is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.
Therefore, the response is being reviewed under pre-pilot practice.

Conclusion
3. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792